Case 2:20-mj-01259-JFM Document1 Filed 08/03/20 Page 1 of 3

 

 

 

Date of Arrest: 08/01
United States District Court
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, | Magistrate Case No. 920 —/.2 SIT
Plaintiff, —
Vs,
7OR VIOLATION OF

Sebastian BALVANEDA-Garcia COMPLAINT FOR VIOLAT!
AKA: None Known Title 8, United States Code, Section 1326(a),
von, 1o78 enhanced by (b)(1) (Re-Entry After Removal),

Citizen of Mexico Felony

Defendant

 

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT |

That on or about August 01, 2020 Defendant Sebastian BAL VANEDA-Garcia, an alien.
was found in the United States at or near San Luis, Arizona, within the District of Arizona, alter
having been previously denied admission, excluded, deported, and removed from the United
States to Mexico through the port of San Ysidro, California, on or about March 23, 2010. The
Secretary of the Department of Homeland Security not theretofore having consented to any
reapplication by the Defendant for admission into the United States, in violation of Title 8,
United States Code, Section {326(a), enhanced by (b)(1) (felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference.

| Aurivored by, AUSA Jehan Fabloe

7 Qultbp + Got Baller
ety unffn

Signature of Complainant
Christopher Bellezza

call Border Patrol Agent
Swom to before me and subscribed Yeleghane ally ° pen

August 03, 2020 » at Yuma, Arizona
Date City and State

James F. Metcalf, United States Magistrate Judpe CZ Z—
Name & Title of Judicial Officer ve ofdddicial Officer
“de

 

 
Case 2:20-mj-01259-JFM Document1 Filed 08/03/20 Page 2 of 3

UNITED STATES OF AMERICA,
Vs.

Sebastian BALVANEDA-Garcia
AKA: None Known
098922234

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about August 01, 2020, near San Luis.
Arizona, Questioning of the Defendant by agents revealed that the Defendant is a citizen of Mexico
and not in possession of valid documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks. agents determined the Defendant
was first ordered removed at or near Eloy. Arizona on or about January 10, 2006. The Detendant has
been removed on (vo previous occasions. The Defendant was most recently removed on or about
March 23. 2010. through the port of San Ysidro, California, subsequent to a conviction in an United
States District Court, District of Arizona on or about November 03, 2008, for the crime of Re-Entry
of Removed Alien, a felony.

Agents determined that on or aboul August 01. 2020, the Defendant re-entered the United
States without the Secretary of the Department o! Homeland Security having consented lo
reapplication by the Defendant lor adinission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: Border Patrol Agent Nicholas
DiRienzo and Border Patrol Agent Armando Guerrero.

To the best of my knowledge and belief. the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial feld
contact through the writing of this document: Border Patrol Agent Jeffery Clor.

  
 
     
    

Signature uf Complaint

Sehr puny

Sworn to before me and subscribed in-fijepresence, /

Aupust 20

 

Date FAddicial Officer

 
Case 2:20-mj-01259-JFM Document1 Filed 08/03/20 Page 3 of 3

Probable Cause Statement

I, BORDER PATROL AGENT Christopher Bellezza, declare under penalty of perjury, the
following is true and correct:

_ Defendant: Sebastian BALVANEDA-Gareia
Dependents: None
IMMIGRATION HISTORY: The Defendant is an illegal alien and has been apprehended by the

United States Border Patrol on two 2 previous occasions, The
Defendant has been removed a total of one time.

CRIMINAL HISTORY: | /

DATE LOCATION OFFENSE DISPOSITION

11/03/2008 Phoenix, Arizona 8 USC 1326 24 Months, 3 Year Probation
Narrative:

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about August 01, 2020, near San Luis.
Arizona. Questioning of the Defendant by agents revealed that the Defendant is a citizen of
Mexico and not in possession of valid documents allowing him to enter or remain in the United
States,

By questioning the Defendant and through record checks, agents determined the Defendant was
first ordered removed at or near Eloy, Arizona on or about January 10, 2006. The Defendant has
been removed on two previous occasions. The Defendant was most recently removed on or
about March 23, 2010, through the port of San Ysidro, California. subsequentto a conviction in
an United States District Court, District of Arizona on or about November 03, 2008. for the
crime of Re-Entry of Removed Alien, a felony.

Agents determined that on or about August 01, 2020, the Defendant re-entered the United States
without the Secretary of the Department of Homeland Security having consented to reapplication
by the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law enforcement
personnel present during interviews, statements and questioning of the Defendant in this matter
from initial contact through the writing of this document: Border Patrol Agent Nicholas
DiRienzo and Border Patrol Agent Armando Guerrero,

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other
parts of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from
initial field contact through the writing of this document: Border Patrol Agent Jeffery Clor.

Executed on: August Q2, 2020 Time: 07:25

Signed: Christopher Bellezza, BORDER BORDER PATROL AGENT . Chat Bie

 

 
